Untermyer, J.
(concurring for affirmance as to the défendant Chester W. Cambell and dissenting as to the other defendants). I fail to see why the civil service list should be invalidated as to those defendants who passed the examination on their merits on account of irregularities in which they were not concerned. Accordingly the order should be reversed as to such defendants. As to the defendant Cambell there is evidence justifying an inference that he attained his position on the list in consequence of such irregularities, and for that reason the order should be affirmed as to him. •
Martin, P. J., Townley, Glennon and Dore, JJ., concur with decision; Untermyer, J., dissents in part in memorandum.
Orders so far as appealed from affirmed, with costs and disbursements. No opinion.